Exhibit 10.1

 

LICENSE AGREEMENT

 

 

between

 

 

UNIQUE GROWING SOLUTIONS, INC.
(f/k/a Alternative Energy & Environmental Solutions, Inc.)

 

 

and

 

 

LAMINA EQUITIES CORPORATION

 

 

 

Dated February 25, 2015

 

 



1

 

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made and entered into February 25,
2015 (the “Effective Date”) by and between Lamina Equities Corporation, a Nevada
corporation (“Lamina”) and Unique Growing Solutions, Inc. (f/k/a Alternative
Energy & Environmental Solutions, Inc.), a Nevada corporation (“ALNE”). Lamina
and ALNE are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

Recitals

 

WHEREAS, Lamina owns or Controls certain intellectual property relating to
diagnosing illness in humans via a saliva test; and

 

WHEREAS, Lamina wishes to license to ALNE, and ALNE wishes to license from
Lamina, through the license grants contemplated herein, such intellectual
property rights to develop and commercialize Products (as defined below) in
accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1 “Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with”, means (i) the possession, directly or indirectly, of the power to
direct the management or policies of a business entity, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise; or (ii) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).
The Parties acknowledge that in the case of certain entities organized under the
laws of certain countries outside of the United States, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management or policies of such entity.

 

1.2 “ALNE” has the meaning set forth in the preamble hereto.

 

1.3 “Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, and regulations, including any rules, regulations,
guidelines, or other requirements of the Regulatory Authorities, major national
securities exchanges or major securities listing organizations, that may be in
effect from time to time during the Term and applicable to a particular
activity.

 



2

 

 

1.4 “Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

 

1.5 “Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.

 

1.6 “Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

 

1.7 “Change in Control” means with respect to a Party: (1) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(2) a merger, reorganization or consolidation involving such Party in which the
holders of voting securities of such Party outstanding immediately prior thereto
cease to hold voting securities that represent at least fifty percent (50%) of
the combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation; or (3) a person or entity, or group of persons
or entities, acting in concert acquire more than fifty percent (50%) of the
voting equity securities or management control of such Party.

 

1.8 “Commercial Sublicensee” means a Sublicensee to whom ALNE has granted a
right to offer for sale, have sold or sell one or more Products in all or a
portion of the Territory including exclusive distributors.

 

1.9 “Commercialization” means any and all activities directed to the preparation
for sale of, offering for sale of, or sale of a Product, including activities
related to marketing, promoting, distributing, and importing such Product, and
interacting with Regulatory Authorities regarding any of the foregoing. When
used as a verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization, and “Commercialized” has a corresponding meaning.

 

1.10 “Commercially Reasonable Efforts” means, with respect to the objective that
is the subject of such efforts, such reasonable, good faith efforts and
resources as a similarly-situated (including in relation to size and personnel
and other resources) company within the pharmaceutical industry would normally
use to accomplish a similar objective under similar circumstances.

 

1.11 “Confidential Information” means any technical, business, or other
information or data provided orally, visually, in writing or other form by or on
behalf of one Party to the other Party in connection with this Agreement,
including information relating to the terms of this Agreement, any Product
(including the Regulatory Documentation), any Exploitation of any Product, any
know-how with respect thereto developed by or on behalf of the disclosing Party
or its Affiliates, or the scientific, regulatory or business affairs or other
activities of either Party.

 



3

 

 

1.12 “Control” means, with respect to any item of Information, Regulatory
Documentation, material, Patent, or other property right existing on or after
the Effective Date and during the Term, possession of the right, whether
directly or indirectly, and whether by ownership, license or otherwise (other
than by operation of the license and other grants in Section 2.1), to grant a
license, sublicense or other right (including the right to reference Regulatory
Documentation) to or under such Information, Regulatory Documentation, material,
Patent, or other property right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party.

 

1.13 “Development” means all activities related to research, pre-clinical and
other non-clinical testing, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, clinical
studies, statistical analysis and report writing, the preparation and submission
of Drug Approval Applications, regulatory affairs with respect to the foregoing
and all other activities necessary or reasonably useful or otherwise requested
or required by a Regulatory Authority as a condition or in support of obtaining
or maintaining a Regulatory Approval. When used as a verb, “Develop” means to
engage in Development.

 

1.14 “Development Data” means all non-clinical, clinical, technical, chemical,
safety, and scientific data and information and other results, including
relevant laboratory notebook information, screening data, and synthesis schemes,
including descriptions in any form, data and other information, in each case,
that is generated by or resulting from or in connection with the conduct of
Development of Products.

 

1.15 “Dollars” or “$” means United States Dollars.

 

1.16 “Drug Approval Application” means a New Drug Application (an “NDA”) as
defined in the FFDCA, or any corresponding foreign application, including, with
respect to the European Union, a Marketing Authorization Application filed with
the EMA or with the applicable Regulatory Authority of a country in Europe with
respect to the mutual recognition or any other national approval procedure.

 

1.17 “Effective Date” means the effective date of this Agreement as set forth in
the preamble hereto.

 

1.18 “EMA” means the European Medicines Agency and any successor agency or
authority having substantially the same function.

 

1.19 “Exploit” means to make, have made, import, use, sell, or offer for sale,
including to research, Develop, Commercialize, Manufacture, have Manufactured,
obtain Regulatory Approval for, hold, or keep (whether for disposal or
otherwise), have used, export, transport, distribute, promote, market, or have
sold or otherwise dispose of on a worldwide basis. “Exploitation” shall mean the
act of Exploiting.

 



4

 

 

1.20 “FDA” means the United States Food and Drug Administration and any
successor agency or agencies or authority having substantially the same
function.

 

1.21 “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. §301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

 

1.22 “First Commercial Sale” means, with respect to a Product and a country, the
first sale by ALNE, its Affiliate or its Commercial Sublicensee to a Third Party
for monetary value of such Product in such country after Regulatory Approval for
such Product has been obtained in such country.

 

1.23 “IND” means an application filed with a Regulatory Authority for
authorization to commence human clinical studies, including (a) an
Investigational New Drug Application as defined in the FFDCA or any successor
application or procedure filed with the FDA, (b) any equivalent of a United
States IND in other countries or regulatory jurisdictions, and (c) all
supplements, amendments, variations, extensions and renewals thereof that may be
filed with respect to the foregoing.

 

1.24 “Information” means all technical, scientific, and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols,
assays, biological methodology, other data relating to Development, all data,
information and materials relating to Commercialization, including customer
lists (both actual and target customers), any market studies and competitive
data; in each case (whether or not confidential, proprietary, patented or
patentable) in written, electronic or any other form now known or hereafter
developed.

 

1.25 “Invention” means any writing, invention, discovery, improvement,
technology, Information or other Know-How (in each case, whether patented or
not) that is not existing as of the Effective Date and is invented under this
Agreement during the Term.

 

1.26 “LIBOR” means the London Interbank Offered Rate for deposits in United
States Dollars having a maturity of one month published by the British Bankers’
Association, as adjusted from time to time on the first London business day of
each month.

 

1.27 “Lamina” has the meaning set forth in the preamble hereto.

 

1.28 “Lamina Know-How” means all Information Controlled by Lamina or any of its
Affiliates as of the Effective Date or at any time during the Term (subject to
Section 9.2.2) that is not generally known and is necessary or reasonably useful
for the Development, manufacture, or Commercialization of a Product.

 



5

 

 

1.29 “Liens” means any and all liens, encumbrances, charges, security interests,
options, claims, mortgages, pledges, or agreements, obligations, understandings
or arrangements or other restrictions on title or transfer of any nature
whatsoever.

 

1.30 “Manufacture” or “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of a Product or any intermediate thereof, including
clinical and commercial manufacture.

 

1.31 “NDA” has the meaning set forth in the definition of “Drug Approval
Application.”

 

1.32 “Net Sales” means, with respect to a Product for any period, the total
amount billed or invoiced on sales of such Product during such period by ALNE,
its Affiliates, or Sublicensees to Third Parties, less the following normal and
customary bona-fide deductions and allowances actually taken:

 

1.32.1 trade, cash and quantity discounts;

 

1.32.2 price reductions, refunds or rebates, retroactive or otherwise, imposed
by, negotiated with or otherwise paid (whether in cash or trade) to governmental
authorities or third party payors;

 

1.32.3 taxes on sales (such as sales, value added, or use taxes) and customs and
excise duties and other duties related to sale, in each case, to the extent such
taxes are included in the gross amount invoiced;

 

1.32.4 wholesale and distribution fees, deductions and prompt pay discounts;

 

1.32.5 bad debts not exceeding five percent (5%) of the value of the sales of
Product during the then-current Calendar Year, provided that any recovery of bad
debts shall be deemed a sale for purposes of this definition of “Net Sales”;

 

1.32.6 amounts repaid, deducted or credited by reason of rejections, defects,
recalls or returns, or because of retroactive price reductions, including
rebates or wholesaler charge backs; and

 

1.32.7 freight, insurance, and other transportation charges to the extent added
to the sale price and set forth separately as such in the total amount invoiced.

 

Notwithstanding the foregoing, Net Sales shall not include transfers or
dispositions for charitable, pre-clinical, clinical, regulatory, or
governmental. To the extent that ALNE, its Affiliate or any Commercial
Sublicensee sells a Product, on an arms-length basis, to any Sublicensee who is
not an Affiliate of such selling Person for resale, only the initial sale of
such Product by ALNE, its Affiliate, or its Commercial Sublicensee shall
constitute a sale for purposes of determining Net Sales. Except as contemplated
by the immediately foregoing sentence, Net sales shall not include sales between
or among ALNE, its Affiliates, or Sublicensees. Net Sales shall be calculated in
accordance with the standard internal policies and procedures of ALNE, its
Affiliates, or Sublicensees, which must be in accordance with United States
Generally Accepted Accounting Principles or International Financial Reporting
Standards as applicable.

 



6

 

 

1.33 “Party” and “Parties” has the meaning set forth in the preamble hereto.

 

1.34 “Patents” means (i) all national, regional and international patents and
patent applications, including provisional patent applications; (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (iii) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents and design
patents and certificates of invention; (iv) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((i), (ii), and (iii)); and (v) any similar rights,
including so-called pipeline protection or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of
additions to any of such foregoing patent applications and patents.

 

1.35 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.36 “Product” means any pharmaceutical product or medical device, whether
prescription or over-the-counter, marketed for diagnosing illness in humans via
a saliva test; provided, however, that “Product” shall not refer to any product
Controlled, developed, manufactured, marketed, sold, offered for sale, exported,
or imported directly or indirectly by a Sublicensee if such Sublicensee’s rights
in respect of such product were obtained or developed independently of any
sublicense or right granted by ALNE hereunder.

 

1.37 “Regulatory Approval” means, with respect to a country or other
jurisdiction, any and all approvals (including Drug Approval Applications),
licenses, registrations, or authorizations of any Regulatory Authority necessary
to commercially distribute, sell, offer for sale, market, import or use a
Product in such country or other jurisdiction, including, where applicable,
(i) pricing or reimbursement approval in such country or other jurisdiction,
(ii) pre- and post-approval marketing authorizations (including any prerequisite
Manufacturing approval or authorization related thereto), and (iii) labeling
approval.

 

1.38 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local governmental or regulatory
agencies, departments, bureaus, commissions, councils, or other government
entities (e.g., the FDA and EMA) regulating or otherwise exercising authority
with respect to activities contemplated in this Agreement, including the
Exploitation of Products.

 

1.39 “Regulatory Documentation” means all (i) applications (including all INDs
and Drug Approval Applications), registrations, licenses, authorizations, and
approvals (including Regulatory Approvals); (ii) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files,
and complaint files; and (iii) clinical and other data contained or relied upon
in any of the foregoing, in each case ((i), (ii), and (iii)) relating to a
Product.

 



7

 

 

1.40 “Representatives” means (actual or potential) Sublicensees, other Persons
who have been granted rights to Exploit Products in accordance with this
Agreement, acquirers, financing sources, investors or permitted assignees under
Section 9.3 and to their financial and legal advisors who have a need to know
the Confidential Information in connection with any such sublicense, financing,
investment, acquisition or assignment.

 

1.41 “Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by ALNE under a license granted in Section 2.1 or a right by ALNE,
its Affiliates or Commercial Sublicensees to sell a Product, offer a Product for
sale, or have a Product sold (each such sublicense or right, a “Sublicense”).

 

1.42 “Territory” means worldwide.

 

1.43 “Third Party” means any Person other than Lamina, ALNE and their respective
Affiliates.

 

1.44 “United States” means the United States of America and its territories and
possessions (including the District of Columbia and Puerto Rico).

 

Additional Definitions. The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

 

Term Section “ALNE Indemnitees” 7.2 “Breaching Party” 8.3 “Default Notice” 8.3
“Follow-On Product” 5.2.5 “Force Majeure” 9.1 “Lamina Indemnitees” 7.1 “Losses”
7.1 “Non-Breaching Party” 8.3 “Sublicense” 1.41 “Term” 8.1 “Third Party Claims”
7.1

 



8

 

 

ARTICLE 2
TRANSFER AND ASSIGNMENT; GRANT OF RIGHTS

 

2.1 Grants to ALNE. Subject to the terms and conditions of this Agreement,
Lamina hereby grants to ALNE an exclusive (including with regard to Lamina)
worldwide license, with the right to grant sublicenses in accordance with
Section 2.2, under the Lamina Know-How.

 

2.2 Sublicenses.

 

2.2.1 Right to Grant Sublicenses. ALNE shall have the right to grant Sublicenses
(through multiple tiers of Sublicensees). ALNE shall cause each Sublicensee to
comply with the applicable terms and conditions of this Agreement. ALNE shall
remain responsible for the performance of its Affiliates and Sublicensees that
are granted Sublicenses as permitted herein, and the grant of any such
Sublicense shall not relieve ALNE of its obligations under this Agreement. With
respect to any such Sublicense, ALNE shall ensure that the agreement pursuant to
which it grants such Sublicense (i) does not conflict with the terms and
conditions of this Agreement and (ii) contains terms obligating the Sublicensee
to comply with confidentiality and non-use provisions consistent with those set
forth in this Agreement.

 

2.2.2 Termination of Sublicenses. In the event of termination of this Agreement,
in whole or in part, any sublicense granted by ALNE pursuant to this Section 2.2
shall automatically be deemed to terminate to the same extent as the other terms
and conditions of this Agreement terminate.

 

2.3 No Other Rights Granted by Lamina. Except as expressly provided herein and
without limiting the foregoing, Lamina grants no other right or license,
including any rights or licenses to the Lamina Know-How, the Regulatory
Documentation, or any other intellectual property rights not otherwise expressly
granted herein.

 

2.4 Transfer of Lamina Know-How. As soon as practicable after the Effective
Date, Lamina shall provide to ALNE (which can be in the form of copies and
electronic files) all material Lamina Know-How existing as of the Effective
Date.

 

2.5 Compliance with Law. ALNE shall conduct, or cause to be conducted, the
Development, Commercialization, Manufacture and Exploitation of Products in
compliance with all Applicable Laws.

 

ARTICLE 3
PAYMENTS AND RECORDS

 

3.1 Upfront Payment. On the Effective Date, ALNE shall pay Lamina an upfront
amount equal to One Thousand Dollars ($1,000). Such payment shall be
nonrefundable and noncreditable against any other payments due hereunder.

 

3.2 Regulatory Milestones. In partial consideration of the rights granted by
Lamina to ALNE hereunder and subject to the terms and conditions set forth in
this Agreement, ALNE shall pay to Lamina a milestone payment within thirty (30)
days after the achievement of each of the following milestones:

 

3.2.1 ALNE’s first receipt of notice from the FDA that an NDA in respect of a
Product has received approval, Four Thousand Dollars ($4,000);

 



9

 

 

3.2.2 First Commercial Sale of a Product in the United States, Five Thousand
Dollars ($5,000);

 

3.2.3 First Commercial Sale of a Product in any country or territory outside the
United States after receipt of all requisite Regulatory Approvals in such
country, One Thousand Dollars ($1,000);

 

Each milestone payment in this Section 3.2 shall be payable only upon the first
achievement of such milestone and no amounts shall be due for subsequent or
repeated achievements of such milestone, whether for the same or a different
Product. The maximum aggregate amount payable by ALNE pursuant to this Section
3.2 is Ten Thousand Dollars ($10,000).

 

3.3 Royalty. As further consideration for the rights granted to ALNE hereunder,
commencing upon the First Commercial Sale, ALNE shall pay to Lamina a royalty on
Net Sales of 7.5% during each Calendar Year.

 

3.4 Mode of Payment. All payments under this Agreement shall be made by deposit
of Dollars in the requisite amount to such bank account as Lamina may from time
to time designate by notice to ALNE. For the purpose of calculating any sums due
under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than Dollars), a Party
shall convert any amount expressed in a foreign currency into Dollar equivalents
using an exchange rate to be mutually agreed upon by the Parties.

 

3.5 Taxes. The milestones payable by ALNE to Lamina pursuant to this Agreement
shall be paid free and clear of any and all taxes, except for any withholding
taxes required by Applicable Law.

 

3.6 Interest on Late Payments. If any payment due to Lamina under this Agreement
is not paid when due, then ALNE shall pay interest thereon (before and after any
judgment) at an annual rate (but with interest accruing on a daily basis) of one
percent above LIBOR, such interest to run from the date on which payment of such
sum became due until payment thereof in full together with such interest.

 

ARTICLE 4
INTELLECTUAL PROPERTY

 

4.1 Ownership of Intellectual Property.

 

4.1.1 Ownership of Technology. As between the Parties, each Party shall own and
retain all right, title, and interest in and to any and all Inventions and
Information that are conceived, discovered, developed, or otherwise made solely
by or on behalf of such Party (or its Affiliates or Sublicensees) under or in
connection with this Agreement, whether or not patented or patentable, and any
and all Patents and other intellectual property rights with respect thereto.

 

4.1.2 United States Law. The determination of whether Information and Inventions
are conceived, discovered, developed, or otherwise made by a Party for the
purpose of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with Applicable Law in the United States as such law exists
as of the Effective Date irrespective of where such conception, discovery,
development or making occurs.

 



10

 

 

4.1.3 Assignment Obligation. Each Party shall cause all Persons who perform
activities for such Party under this Agreement to be under an obligation to
assign their rights in any Inventions resulting therefrom to such Party.

 

ARTICLE 5
CONFIDENTIALITY AND NON-DISCLOSURE

 

5.1 Confidentiality Obligations. At all times during the Term and for a period
of ten (10) years following termination or expiration hereof in its entirety,
each Party shall, and shall cause its Affiliates, and its and their respective
officers, directors, employees and agents to, keep confidential and not publish
or otherwise disclose to a Third Party and not use, directly or indirectly, for
any purpose, any Confidential Information furnished or otherwise made known to
it, directly or indirectly, by the other Party, except to the extent such
disclosure or use is expressly permitted by the terms of this Agreement or is
reasonably necessary or useful for the performance of a Party’s obligations, or
the exercise of a Party’s rights, under this Agreement. Notwithstanding the
foregoing, but to the extent the receiving Party can demonstrate by
documentation or other competent proof, the confidentiality and non-use
obligations under this Section 5.1 with respect to any Confidential Information
shall not include any information that:

 

5.1.1 has been published by a Third Party or is or hereafter becomes part of the
public domain by public use, publication, general knowledge or the like through
no wrongful act, fault or negligence on the part of the receiving Party;

 

5.1.2 has been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to such
information;

 

5.1.3 is subsequently received by the receiving Party from a Third Party without
restriction and without breach of any agreement between such Third Party and the
disclosing Party; or

 

5.1.4 has been independently developed by or for the receiving Party without
reference to, or use or disclosure of the disclosing Party’s Confidential
Information.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

 



11

 

 

5.2 Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:

 

5.2.1 in the reasonable opinion of the receiving Party’s legal counsel, required
to be disclosed pursuant to Applicable Law or made in response to a valid order
of a court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial and local governmental or regulatory body of
competent jurisdiction, including by reason of filing with securities
regulators; provided, however, that the receiving Party, to the extent
practicable and legally permissible, shall first have given prompt written
notice (and to the extent practicable and legally permissible, at least five (5)
Business Days’ notice) to the disclosing Party and given the disclosing Party a
reasonable opportunity to take whatever action it deems necessary to protect its
Confidential Information (for example, quash such order or to obtain a
protective order or confidential treatment requiring that the Confidential
Information and documents that are the subject of such order be held in
confidence by such court or regulatory body or, if disclosed, be used only for
the purposes for which the order was issued). In the event that no protective
order or other remedy is sought or obtained, or the disclosing Party waives
compliance with the terms of this Agreement, receiving Party shall furnish only
that portion of Confidential Information which receiving Party is advised by
counsel is legally required to be disclosed;

 

5.2.2 made by or on behalf of the receiving Party to Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval in accordance with the terms of this Agreement; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information to the extent practicable and consistent with Applicable Law;

 

5.2.3 made to its Representatives; provided that any such recipient of such
Confidential Information agrees to be bound by the confidentiality and non-use
restrictions contemplated hereby; provided, further that the Party making such
disclosure shall remain responsible for any failure by any such Person to treat
such Confidential Information as required under this Article 5.

 

5.2.4 made to its or its Affiliates’ financial and legal advisors who have a
need to know such Confidential Information and are either under professional
codes of conduct giving rise to expectations of confidentiality and non-use or
under written agreements of confidentiality and non-use, in each case, at least
as restrictive as those set forth in this Agreement; provided that the receiving
Party shall remain responsible for any failure by such financial and legal
advisors and other Persons contemplated by this Section 5.2.4, to treat such
Confidential Information as required under this Article 5.

 

5.3 Public Announcements. Except as contemplated by Section 5.4 or as otherwise
agreed by the Parties, neither Party shall issue any other public announcement,
press release, or other public disclosure regarding this Agreement or its
subject matter without the other Party’s prior written consent, except for any
such disclosure that is, in the opinion of the disclosing Party’s counsel,
required by Applicable Law (including, without limitation, public disclosure on
a Quarterly Report on Form 10-Q, an Annual Report on Form 10-K, or a Current
Report on Form 8-K) or the rules of a stock exchange on which the securities of
the disclosing Party are listed or for information which has previously been
made public. In the event a Party is, in the opinion of its counsel, required by
Applicable Law or the rules of a stock exchange on which its securities are
listed to make such a public disclosure, such Party shall submit the proposed
disclosure in writing to the other Party as far in advance as reasonably
practicable so as to provide a reasonable opportunity to comment thereon and
such required Party shall consider all comments from such other Party in good
faith.

 



12

 

 

5.4 Publications. Each Party recognizes that the publication of papers regarding
results of and other information regarding activities under this Agreement may
be beneficial to the Development and Commercialization of Products. Accordingly,
ALNE and its Affiliates and Sublicensees shall have the right to publish or
present or permit the publication or presenting of papers and presentations that
contain clinical data regarding, or pertain to results of clinical testing of,
Products (each, a “Publication”); provided, however, that such publications do
not contain the Confidential Information of Lamina and Lamina shall be provided
with a copy of any such Publication in advance of public publication or
presentation thereof and ALNE shall consider in good faith any comments Lamina
may have with respect thereto.

 

5.5 Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason, either Party may request in
writing, and the other Party shall either, with respect to Confidential
Information to which such first Party does not retain rights under the surviving
provisions of this Agreement: (i) promptly destroy all copies of such
Confidential Information in the possession of the other Party and confirm such
destruction in writing to the requesting Party; or (ii) promptly deliver to the
requesting Party, at the other Party’s expense, all copies of such Confidential
Information in the possession of the other Party; provided, however, the other
Party shall be permitted to retain one (1) copy of such Confidential Information
for the sole purpose of performing any continuing obligations hereunder or for
archival purposes. Notwithstanding the foregoing, such other Party also shall be
permitted to retain such additional copies of or any computer records or files
containing such Confidential Information that have been created solely by such
Party’s automatic archiving and back-up procedures, to the extent created and
retained in a manner consistent with such other Party’s standard archiving and
back-up procedures, but not for any other use or purpose.

 

5.6 Survival. All Confidential Information shall continue to be subject to the
terms of this Agreement for the period set forth in Section 5.1.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 

6.1 Mutual Representations and Warranties. Lamina and ALNE each represents and
warrants to the other, as of the Effective Date, and covenants, as follows:

 

6.1.1 Organization. It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

 

6.1.2 Authorization. The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) in
any material respect, any agreement, instrument, or contractual obligation to
which such Party is bound, (iii) any requirement of any Applicable Law, or
(iv) any order, writ, judgment, injunction, decree, determination, or award of
any court or governmental agency presently in effect applicable to such Party.

 



13

 

 

6.1.3 Binding Agreement. This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

 

6.1.4 Consents and Approvals. No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any Third Party
is required in connection with the execution, delivery and performance of this
Agreement by such Party or the performance by such Party of its obligations
contemplated hereby or thereby.

 

6.1.5 No Inconsistent Obligation. It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any material
respect with the terms of this Agreement, or that would impede the diligent and
complete fulfillment of its obligations hereunder.

 

6.2 Additional Representations and Warranties of Lamina. Lamina further
represents and warrants to ALNE, as of the Effective Date, and covenants, as
follows:

 

6.2.1 Lamina has the right to grant the licenses specified herein.

 

6.2.2 Lamina is the sole and exclusive owner of the entire right, title and
interest in the Lamina Know-How. Such rights are not subject to any Liens in
favor of, or claims of ownership by, any Third Party.

 

6.2.3 To Lamina’s knowledge, the Exploitation by ALNE and its Affiliates and
Sublicensees hereunder of the Products will not infringe any Patent or other
intellectual property or proprietary right of any Person.

 

6.2.4 The conception, development and reduction to practice of the Lamina
Know-How existing as of the Effective Date have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Person.
There are no claims, judgments or settlements against or amounts with respect
thereto owed by Lamina or any of its Affiliates relating to the existing
Regulatory Filings or the Lamina Know-How.

 

6.2.5 To its knowledge, Lamina has conducted, and its contractors and
consultants have conducted, all Development with respect to the Product that it
has conducted prior to the Effective Date in accordance with good laboratory
practice and good clinical practices, as applicable and defined by the FDA, and
Applicable Law.

 

6.2.6 Neither Lamina nor any of its Affiliates, nor any of its or its
Affiliates’ directors or officers has been debarred or is subject to debarment
and neither Lamina nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant Lamina Section 306 of the FFDCA or who is the
subject of a conviction described in such section. Lamina shall inform ALNE in
writing immediately if it or any Person who is performing services hereunder is
debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Lamina’s knowledge, is threatened, relating to the
debarment or conviction of Lamina or any Person performing services on behalf of
Lamina hereunder.

 



14

 

 

6.2.7 To Lamina’s knowledge, no Person is misappropriating or threatening to
misappropriate the Lamina Know-How.

 

6.2.8 Lamina has prepared, maintained or retained all material Regulatory
Documentation required to be maintained or reported pursuant to and in
accordance with the applicable requirements of good laboratory practices and
good clinical practices, as applicable, as defined by the FDA, to the extent
required, and Applicable Law, and such Regulatory Documentation does not contain
any materially false or misleading statements.

 

6.3 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS
TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

 

ARTICLE 7
INDEMNITY

 

7.1 Indemnification of Lamina. ALNE shall indemnify Lamina, its Affiliates and
its and their respective directors, officers, employees, and agents (“Lamina
Indemnitees”), and defend and save each of them harmless, from and against any
and all losses, damages, liabilities, penalties, costs, and expenses (including
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims, or demands of Third Parties
(collectively, “Third Party Claims”) incurred by or rendered against the Lamina
Indemnitees arising from or occurring as a result of: (i) the breach by ALNE of
this Agreement, (ii) the gross negligence or willful misconduct on the part of
ALNE or its Affiliates or Sublicensees or its or their distributors or
contractors or its or their respective directors, officers, employees, and
agents in performing its or their obligations under this Agreement, or (iii) the
Exploitation by ALNE or any of its Affiliates or Sublicensees or its or their
distributors or contractors of any Product, except to the extent Lamina has an
obligation to indemnify ALNE Indemnitees pursuant to Section 7.2 for such Losses
and Third Party Claims.

 

7.2 Indemnification of ALNE. Lamina shall indemnify ALNE, its Affiliates and its
and their respective directors, officers, employees, and agents (the “ALNE
Indemnitees”), and defend and save each of them harmless, from and against any
and all Losses in connection with any and all Third Party Claims incurred by or
rendered against the ALNE Indemnitees arising from or occurring as a result of:
(i) the breach by Lamina of this Agreement, (ii) the gross negligence or willful
misconduct on the part of Lamina or its Affiliates or its or their respective
directors, officers, employees, and agents in performing its obligations under
this Agreement, (iii) any claim by any current or former Lamina shareholder,
investor or contributor that any ALNE Indemnitee or any Sublicensee owes such
Person any compensation in relation to the Exploitation of the Products or the
rights granted hereunder, or (iv) Lamina’s or its Affiliate’s or subcontractor’s
violation of any Applicable Law, or gross negligence or willful misconduct, in
relation to the Exploitation of Products prior to the Effective Date, except to
the extent ALNE has an obligation to indemnify Lamina Indemnitees pursuant to
Section 7.1 for such Losses and Third Party Claims.

 



15

 

 

7.3 Special, Indirect, and Other Losses. EXCEPT IN THE EVENT OF A PARTY’S BREACH
OF ITS OBLIGATIONS UNDER ARTICLE 5, AND EXCEPT TO THE EXTENT ANY SUCH DAMAGES
ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY
PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 7, NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS OR BUSINESS
INTERRUPTION, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN CONNECTION
WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.

 

ARTICLE 8
TERM AND TERMINATION

 

8.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance herewith, shall continue in force and effect
until terminated in accordance with this Article 8 (such period, the “Term”).

 

8.2 ALNE Termination for Convenience. ALNE shall have the right to terminate
this Agreement in its sole discretion, either in its entirety or in respect of
one or more countries, at any time by providing sixty (60) days prior written
notice to Lamina.

 

8.3 Termination for Material Breach. If either Party (the “Non-Breaching Party”)
believes that the other Party (the “Breaching Party”) has materially breached
one or more of its obligations under this Agreement, then the Non-Breaching
Party may deliver notice of such material breach to the Breaching Party
specifying the nature of the alleged breach in reasonable detail (a “Default
Notice”). Thereafter, the Non-Breaching Party shall have the right to terminate
this Agreement if the breach asserted in such Default Notice has not been cured
within sixty (60) days after such Default Notice.

 

8.4 Termination for Insolvency. In the event that either Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
ninety (90) days after such filing, (iv) proposes a written agreement of
composition or extension of its debts, (v) proposes or is a party to any
dissolution or liquidation, (vi) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within sixty (60) days of the filing thereof, then the other Party may terminate
this Agreement in its entirety effective immediately upon written notice to such
Party.

 



16

 

 

8.5 Effects of Termination. In the event of a termination of this Agreement in
its entirety by Lamina pursuant to Section 8.3 or by ALNE pursuant to Section
8.2:

 

8.5.1 all rights and licenses granted by Lamina hereunder shall immediately
terminate;

 

8.5.2 ALNE shall, and hereby does, effective as of the effective date of
termination, assign to Lamina at ALNE’s expense, all of its right, title, and
interest in and to all Regulatory Approvals applicable to any Product, and all
Regulatory Documentation specific to such Regulatory Approvals then owned by
ALNE or any of its Affiliates, and shall use Commercially Reasonable Efforts to
cause any and all Sublicensees to assign to Lamina any such Regulatory Approvals
and related Regulatory Documentation then owned by such Sublicensee; and

 

8.5.3 at Lamina’s request, assign to Lamina all right, title, and interest in
and to the Development Data that ALNE is not precluded from disclosing or
assigning to Lamina pursuant to the terms of any applicable agreement with a
Third Party; provided, however, that ALNE shall use Commercially Reasonable
Efforts (which shall not include any obligation to expend money) to obtain the
consent of the applicable Third Party for such disclosure and/or assignment in
the event that ALNE is so precluded.

 

8.6 Remedies. Except as otherwise expressly provided herein, termination of this
Agreement (either in its entirety or with respect to one or more country or
countries) or other jurisdiction(s) in accordance with the provisions hereof
shall not limit remedies that may otherwise be available in law or equity.

 

8.7 Accrued Rights; Surviving Obligations. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement. Without limiting the foregoing, (i) Section 8.6 and this Section 8.7
and Articles 5, 7 and 9 of this Agreement shall survive the termination or
expiration of this Agreement for any reason, (ii) Section 4.1 shall survive any
termination of this Agreement other than a termination by Lamina pursuant to
Section 8.3 hereof or a termination by ALNE pursuant to Section 8.2 hereof,
(iii) Sections 3.5 through 3.7 shall survive a termination by ALNE pursuant to
Section 8.3 hereof, (iv) Article 3 shall survive a termination by ALNE pursuant
to Section 8.4 hereof and (v) Section 8.5 shall survive any termination of this
Agreement by Lamina pursuant to Section 8.3 hereof. With respect to any Sections
that survive in accordance with this Section 8.8, the corresponding definitions
shall appropriately survive (e.g. the definition of “Term” shall continue with
respect to the above noted Sections and usage in other definitions).

 



17

 

 

ARTICLE 9
MISCELLANEOUS

 

9.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from fires, floods, earthquakes,
hurricanes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, acts of God or acts, omissions, or delays in acting by any
Governmental Authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement) or similar events beyond the reasonable control of the
non-performing Party (a “Force Majeure”). The non-performing Party shall notify
the other Party of such force majeure within thirty (30) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect. The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
Commercially Reasonable Efforts to remedy its inability to perform.

 

9.2 Assignment.

 

9.2.1 Without the prior written consent of Lamina, ALNE shall not assign,
delegate, or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that ALNE may make such an assignment without
Lamina’s prior written consent to its Affiliate or to a successor, whether in a
merger, sale of stock, sale of assets or any other transaction, of all or
substantially all the assets or business of ALNE or substantially all of the
assets or business of ALNE to which this Agreement relates. With respect to an
assignment to an Affiliate, ALNE shall remain responsible for the performance by
such Affiliate of the rights and obligations hereunder. Without the prior
written consent of ALNE, Lamina shall not assign, delegate, or otherwise dispose
of, whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or duties hereunder; provided, however, that
Lamina may make such an assignment without ALNE’s prior written consent to its
Affiliate or to a successor, whether in a merger, sale of stock, sale of assets
or any other transaction, of all or substantially all the assets or business of
Lamina or substantially all of the assets or business of Lamina to which this
Agreement relates. With respect to an assignment to an Affiliate, Lamina shall
remain responsible for the performance by such Affiliate of the rights and
obligations hereunder. Any attempted assignment or delegation in violation of
this Section 9.3 shall be void and of no effect. All validly assigned and
delegated rights and obligations of the Parties hereunder shall be binding upon
and inure to the benefit of and be enforceable by and against the successors and
permitted assigns of Lamina or ALNE, as the case may be. The permitted assignee
or permitted transferee shall assume all obligations of its assignor or
transferor under this Agreement.

 

9.2.2 All rights to Information, materials and intellectual property:
(i) controlled by a Third Party permitted assignee of a Party, which
Information, materials and intellectual property were controlled by such
assignee immediately prior to such assignment; or (ii) controlled by an
Affiliate of a Party who becomes an Affiliate through any Change in Control of
or a merger, acquisition (whether of all of the stock or all or substantially
all of the assets of a Person or any operating or business division of a Person)
or similar transaction by or with the Party, which Information, materials and
intellectual property were controlled by such Affiliate immediately prior
thereto, in each case ((i) and (ii)), shall be automatically excluded from the
rights licensed or granted to the other Party under this Agreement.

 



18

 

 

9.3 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom, and (iv) in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by Applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid, or unenforceable in any respect.

 

9.4 Governing Law. This Agreement or the performance, enforcement, breach or
termination hereof shall be interpreted, governed by and construed in accordance
with the laws of Nevada, United States, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction; provided, that
all questions concerning the construction or effect of patent applications and
patents shall be determined in accordance with the laws of the country or other
jurisdiction in which the particular patent application or patent has been filed
or granted, as the case may be.

 

9.5 Submission to Jurisdiction; Waiver of Jury Trial.

 

9.5.1 IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION,
PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN
OR THEREIN, WITH RESPECT TO ANY OF THE MATTERS DESCRIBED OR CONTEMPLATED HEREIN
OR THEREIN, THE PARTIES TO THIS AGREEMENT HEREBY (A) AGREE THAT ANY LITIGATION,
PROCEEDING OR OTHER LEGAL ACTION SHALL BE INSTITUTED IN A COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE CITY OF LAS VEGAS, WHETHER A STATE OR FEDERAL
COURT; (B) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION,
SUCH PARTIES WILL CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT
DESCRIBED IN CLAUSE (A) OF THIS SECTION 9.5 AND TO SERVICE OF PROCESS UPON THEM
IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS (IT BEING
UNDERSTOOD THAT NOTHING IN THIS SECTION 9.5 SHALL BE DEEMED TO PREVENT ANY PARTY
FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT IN THE CITY OF LAS VEGAS);
AND (C) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING
OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION
WAS BROUGHT IN AN INCONVENIENT FORUM.

 



19

 

 

9.5.2 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.5.

 

9.6 Notices.

 

9.6.1 Notice Requirements. Any notice, request, demand, waiver, consent,
approval, or other communication permitted or required under this Agreement
shall be in writing, shall refer specifically to this Agreement and shall be
deemed given only if (i) delivered by hand or sent by email to the email
addresses to be specified by each Party within sixty (60) days hereof, (ii) by
internationally recognized overnight delivery service that maintains records of
delivery, addressed to the Parties at their respective addresses specified in
Section 9.6.2 or (iii) to such other address as the Party to whom notice is to
be given may have provided to the other Party in accordance with this Section
9.6.1. Such Notice shall be deemed to have been given as of the date delivered
by hand or transmitted by email or on the second Business Day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. Any notice delivered by email shall be confirmed by a hard copy
delivered as soon as practicable thereafter. This Section 9.6.1 is not intended
to govern the day-to-day business communications necessary between the Parties
in performing their obligations under the terms of this Agreement.

 



20

 

 

9.6.2 Address for Notice.

 

If to ALNE, to:

 

Unique Growing Solutions, Inc. 

100 Europa Drive 

Chapel Hill, NC 27517 

Attention: Chief Executive Officer

  

with a copy (which shall not constitute notice) to:

 

Szaferman, Lakind, Blumstein & Blader, P.C. 

101 Grovers Mill Road, Suite 200 

Lawrenceville, NJ 

Attention: Gregg E. Jaclin

  

If to Lamina, to:

 

Lamina Equities Corp. 

1901 Fort Myer Drive 

Suite 800 

Arlington, VA 22209 

Attention: Chief Executive Officer

  

with a copy (which shall not constitute notice) to:

 

Stradley Ronon Stevens & Young, LLP 

1250 Connecticut Avenue, N.W., Suite 500 

Washington, DC 20036-2652 

Attention: Thomas L. Hanley

  

9.7 Entire Agreement; Amendments. This Agreement sets forth and constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understandings, promises, and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth in this
Agreement. No amendment, modification, release, or discharge shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

 

9.8 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

 



21

 

 

9.9 No Benefit to Third Parties. Covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties hereto and their successors
and permitted assigns, and they shall not be construed as conferring any rights
on any other Persons.

 

9.10 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

 

9.11 Relationship of the Parties. It is expressly agreed that Lamina, on the one
hand, and ALNE, on the other hand, shall be independent contractors and that the
relationship between the two Parties shall not constitute a partnership, joint
venture, or agency. Neither Lamina, on the one hand, nor ALNE, on the other
hand, shall have the authority to make any statements, representations, or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other Party to do so. All
persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

 

9.12 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by electronically transmitted signatures and such signatures shall be
deemed to bind each Party hereto as if they were original signatures.

 

9.13 References. Unless otherwise specified, (i) references in this Agreement to
any Article or Section shall mean references to such Article or Section of this
Agreement, (ii) references in any Section to any clause are references to such
clause of such Section, and (iii) references to any agreement, instrument, or
other document in this Agreement refer to such agreement, instrument, or other
document as originally executed or, if subsequently amended, replaced, or
supplemented from time to time, as so amended, replaced, or supplemented and in
effect at the relevant time of reference thereto.

 



22

 

 

9.14 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to days. The captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend, or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The term “including,” “include,” or
“includes” as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto. Each Party represents
that it has been represented by legal counsel in connection with this Agreement
and acknowledges that it has participated in the drafting hereof. In
interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption will apply against the Party which drafted
such terms and provisions.

 

[SIGNATURE PAGE FOLLOWS]

 



23

 

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the Effective Date.

 

LAMINA EQUITIES CORPORATION

UNIQUE GROWING SOLUTIONS, INC.
(F/K/A ALTERNATIVE ENERGY &
ENVIRONMENTAL SOLUTIONS, INC.)

 

By:

 

/s/ Raouf Albert Guirguis____________

Name: Raouf Albert Guirguis

Title: Chairman and CEO

 

By: 

 

/s/ Peter Reichard_____________

Name: Peter Reichard

Title: President 

 

 

 

 

24 



 

 